State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 11, 2014                   105746
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JAYSON McCASTER,
                    Appellant.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Lahtinen, Stein, Garry and Lynch, JJ.

                             __________


      Andrew Kossover, Public Defender, Kingston (Michael K.
Gould of counsel), for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered January 30, 2013, convicting defendant
upon his plea of guilty of the crime of criminal sale of a
controlled substance in the third degree.

      In satisfaction of an eight-count indictment, defendant
pleaded guilty to criminal sale of a controlled substance in the
third degree and was sentenced as a prior felony offender to a
prison term of five years, followed by three years of postrelease
supervision. Defendant appeals, contending that he was illegally
sentenced as a second felony offender.

      We affirm. Contrary to defendant's contention, "County
Court was not obligated to expressly advise defendant of his
right to contest the constitutionality of the prior conviction"
                              -2-                  105746

(People v Wilkins, 118 AD3d 1038, 1039 [2014] [internal quotation
marks and citations omitted]). Here, the record demonstrates
that defendant was provided with the prior felony information at
sentencing and, after a discussion with his counsel, affirmed
that he did not contest the prior felony statement and admitted
that he previously was convicted of that felony. Under these
circumstances, County Court substantially complied with the
requirements of CPL 400.21 (3) and properly sentenced defendant
as a second felony offender (see id. at 1039; People v Wood, 108
AD3d 932, 933 [2013]).

      Peters, P.J., Lahtinen, Stein, Garry and Lynch, JJ.,
concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court